UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7604


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES SCOTT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00066-HEH-1)


Submitted:   February 27, 2014             Decided:   March 10, 2014


Before KING, GREGORY, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


James Scott, Jr., Appellant Pro Se. Stephen Wiley Miller,
Stephen David Schiller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Scott, Jr., seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion, which

the court properly construed as a successive and unauthorized 28

U.S.C. § 2255 (2012) motion.                   Scott also appeals the district

court’s order denying his motion for return of seized property.

We dismiss in part and affirm in part.

              The order denying relief on the § 2255 motion is not

appealable      unless        a    circuit         justice     or      judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate      of      appealability          will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies     this     standard      by

demonstrating        that     reasonable           jurists     would      find       that    the

district      court’s      assessment      of       the    constitutional           claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have    independently           reviewed       the    record      and

conclude      that    Scott       has    not       made      the    requisite         showing.

                                               2
Accordingly, we deny a certificate of appealability and dismiss

this portion of the appeal.

              Scott also appeals the district court’s order denying

his Fed. R. Crim. P. 41(g) motion for return of seized property.

We   have     reviewed   the     record    and    find   no     reversible       error.

Accordingly,     we    affirm    the   denial     of   relief    for      the   reasons

stated   by    the    district    court.       United    States      v.    Scott,   No.

3:07-cr-00066-HEH-1 (E.D. Va. Aug. 21, 2013).

              We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented      in   the    materials

before   this    court   and     argument      would   not    aid    the   decisional

process.

                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                           3